Citation Nr: 1433293	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for degenerative disc disease (DDD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The February 2010 rating decision denied service connection for arthritis, DDD, PTSD, and hypertension.  The November 2010 rating decision granted service connection for CAD and assigned an initial 10 percent disability rating effective February 27, 2009.  The RO issued a November 2012 rating decision increasing the Veteran's rating for CAD to 30 percent effective to the date of claim.  As the 30 percent evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an April 2014 appellant's brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

On his March 2011 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the local RO.  Later that month, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO instead of a Board hearing.  As such, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).  A DRO hearing was scheduled in April 2013.  The Veteran then withdrew his DRO hearing request.

The issues of entitlement to a higher initial rating for CAD and entitlement to service connection for arthritis, DDD, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the pendency of the appeal has the Veteran had a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, with regard to the claim for service connection for PTSD, a letter dated in March 2009, sent prior to the initial unfavorable rating decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for PTSD, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes that a May 2010 VA heart examination indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits related to a back injury, and the Board is remanding for such records.  However, there is no indication that any claimed psychiatric disorder was the basis of his SSA award.  Therefore, it is not necessary to request records from SSA before deciding the Veteran's claim for service connection for PTSD.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for PTSD; however, the Board finds that such is not necessary in the instant case.  The Board observes that it is a well-settled principle that a claimant has a duty to assist in developing a claim by providing VA with information necessary to develop and decide his case.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

Here, the Veteran claims to manifest PTSD but he has not provided or identified any psychiatric treatment records, a description of his alleged stressors or even a description of his psychiatric symptoms.  The claims folder does not reflect any treatment for psychiatric symptoms.  In fact, his private medical records note on several occasions that symptoms such as depression, anxiety and sleep problems were absent.  His service treatment records are also negative for lay or medical evidence of psychiatric symptoms.  In fact, he denied significant psychiatric symptoms on his October 1966 separation examination - at which time his psychiatric status was clinically described as normal.  His service personnel records only reflect that he served in Vietnam as a heavy truck driver. 

Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the record only indicates that the Veteran served in Vietnam, and he claims to manifest PTSD.  He has not described any stressors from his Vietnam service or presented any evidence of a current disability or persistent/recurrent symptoms since service.  The only medical evidence in this case notes that the Veteran did not manifest symptoms such as anxiety, depression or sleep problems.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, based on the particular facts of this case, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability contemporaneous in time to the filing of claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran contends that he has PTSD as a result of his active service.  See February 2009 claim.  As discussed above, the Veteran has not described what his current symptoms are, has not described persistent/recurrent symptoms in service and has not described any event in service which would be productive of PTSD.

The Veteran's service treatment records and post-service medical records have been reviewed.  These records do not document any diagnosis of PTSD or complaints or treatment of any psychological condition.  The medical records only indicate that, on several clinic visits, his treating physician noted that there were no symptoms of depression, anxiety or sleep problems.  The Veteran has not presented or identified any existing medical opinion or evidence that supports a finding that he has, or at any time contemporaneous to the appeal has had, PTSD.  Furthermore, the Veteran has not provided any statements describing treatment for or symptoms of a psychological condition.

The Board has also considered the Veteran's assertion that he has PTSD.  The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge - such as the occurrence of an injury, or his or her own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters, 601 F.3d at 1278.  Here, as the question of whether the Veteran has a current diagnosis of PTSD is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.  See 38 C.F.R. § 4.125 (a diagnosis of PTSD must conform to the standards of the American Psychiatric Association's Diagnostic Manual, DSM IV).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, there is no competent, probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  Hence, the Board need not address the remaining criteria for service connection.

For all the foregoing reasons, the Board finds that service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board notes that documents in the Veteran's claims file indicate that he is in receipt of Social Security disability benefits due to a back disability.  See May 2010 VA heart examination.  However, neither a decision nor medical records underlying such an award are on file.  As the Veteran has filed a claim for service connection for DDD and arthritis, any SSA records relating to a grant of disability benefits based on a back disability may be relevant.  Thus, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The record reflects that the Veteran was last afforded a VA examination for his CAD in May 2010, which is more than four years ago.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In an April 2014 appellant's brief, the Veteran's representative suggested that the Veteran's CAD was worse than when it was originally evaluated in May 2010.  Therefore, since it has been more than four years since the Veteran's last examination, and since he has alleged that the currently assigned disability rating may be incorrect, the Board finds that he should be scheduled for a new VA examination before appellate review proceeds.

With regard to the hypertension claim, a June 2009 VA examination report indicates that the Veteran has claimed that his blood pressure has been elevated due to his lumbar condition.  The Board finds that the issue of entitlement to service connection for hypertension is inextricably intertwined with the remanded claim for service connection for DDD and arthritis.  Therefore, the Board may not properly review the Veteran's claim for entitlement to service connection for hypertension until the AOJ develops and adjudicates the Veteran's remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  Additionally, while on remand, the Veteran should be provided with VCAA notice as to the information and evidence necessary to substantiate the secondary aspect of such claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to a back disability.

2.  Contact the Social Security Administration and obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  All reasonable attempts should be made to obtain such records.  Once received, all documents must be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected coronary artery disease.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner should make specific findings as to:

   (a) Whether the Veteran has chronic congestive heart failure, or a whether workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or whether he has left ventricular dysfunction with an ejection fraction of less than 30 percent or;

   (b) Whether the Veteran has had more than one episode of chronic congestive heart failure in the past year or whether a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or whether he has left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

If a laboratory determination of METs cannot be done for medical reasons, the examiner should provide an explanation as to why such testing is medically contraindicated and provide an estimation of the level of activity in METs which is supported by specific examples of activities.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


